DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. REPUBLIC OF KOREA 10-2019-0122602, filed on 10/2/2019, and Application No. REPUBLIC OF KOREA 10-2020-0018575, filed on 2/14/2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/30/2020 and 3/30/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0351694 A1, hereinafter Chen).

It is noted that the corresponding citations from Chen to the rejection of the claims are supported by Provisional Applications US 62/842,202 filed on May 2, 2019 and US 62/842,211 filed on May 2, 2019 to which Chen claims the priority. Thus, Chen was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:

Chen teaches a method, performed by a user equipment (UE) (see, Chen. Fig. 1B, UE 11), of performing conditional handover (see, Chen: Fig. 2), the method comprising: 
receiving measurement configuration information including a plurality of measurement identifications (IDs) and report configuration information associated with the plurality of measurement IDs (see, Fig. 2, step 202 “Receive a CHO command from a source base station”, para. [0066-0067] and para. [0040], “the measurement configuration Information Element (IE) … received by the UE may include at least one of the following: … a list of measurement objects to be added and/or modified …, a list of measurement report configurations to be added and/or modified …, and a list of measurement IDs to be added and/or modified”, support is found in pages 6-7 and 11-12 of 62/842,202); 
performing measurement corresponding to the plurality of measurement IDs, based on the measurement configuration information (see, Fig. 2, step 204 “Determine whether a trigger condition associated with the measurement ID is fulfilled”, support is found in page 12 of 62/842,202. Para. [0068-0069], “the trigger condition associated with the measurement ID may be a trigger condition that is configured/indicated in a report configuration that is associated with the measurement ID.”); and 
performing conditional handover or reporting a measurement result, based on the measurement result and report configuration information associated with a (see, Fig. 2, step 206 “Execute the CHO command to handover to a target base station when the trigger condition associated with the measurement ID is fulfilled”, support is found in page 12 of 62/842,202. Para. [0070], “the association between the measurement ID and the report configuration may be based on any type of data linkage.”).

Regarding claim 2:
As discussed above, Chen teaches all limitations in claim 1.
Chen further teaches wherein the plurality of measurement IDs include a measurement ID for the conditional handover (see, Chen: para. [0045], “a CHO command ID may be associated with a measurement ID and/or a measurement object ID”; para. [0047], “a CHO command ID may be included in a list of measurement IDs to be added and/or modified”, support is found in pages 9-10 of 62/842,202), wherein a measurement ID for the conditional handover is indicated by conditional handover configuration information (see, Chen: para. [0048], “one or more measurement IDs may be included in a CHO command. It is noted that the term “CHO command” may be replace by another term “CHO command configuration” or “conditional reconfiguration IE”.”, support is found in pages 9-10 of 62/842,202).

Regarding claim 3: 
Chen teaches all limitations in claim 2.
Chen further teaches wherein the performing of the conditional handover comprises performing the conditional handover on a target cell without reporting, to a serving cell, a measurement result corresponding to the measurement ID for the conditional handover (see, Chen: para. [0070], “the UE may execute the CHO command (or initiate the execution of the CHO command) without reporting a measurement report (or measurement results) according to a report configuration associated with the measurement ID. For example , the UE may not report any measurement report to the BS when executing the CHO command, even if the UE has been configured with a report configuration associated with the measurement ID in the CHO command (or the corresponding CHO command configuration, or the conditional reconfiguration IE )”, support is found in page 15 of 62/842,202.).

Regarding claim 4:
As discussed above, Chen teaches all limitations in claim 2.
	Chen further teaches wherein at least one part of the report configuration information is associated with the measurement ID for the conditional handover (see, Chen: para. [0070], “the report configuration … may be associated with a report configuration ID … that is associated with a measurement ID … in the IE MeasldToAddMod.”, support is found in page 15 of 62/842,202.”); para. [0063], “a CHO command ID may be associated with a measurement ID”, support is found in page 9 of 62/842,202.) and includes (see, Chen: para. [0051], “a CHO command ID may be included in a (measurement) report configuration”, support is found in page 10 of 62/842,202.”).).

Regarding claim 5:
As discussed above, Chen teaches all limitations in claim 4.
	Chen further teaches wherein the report configuration information associated with the measurement ID for the conditional handover does not include condition information for a measurement result report (see, Chen: para. [0070], “the UE may execute the CHO command (or initiate the execution of the CHO command) without reporting a measurement report (or measurement results) according to a report configuration associated with the measurement ID. For example, the UE may not report any measurement report to the BS when executing the CHO command, even if the UE has been configured with a report configuration associated with the measurement ID in the CHO command (or the corresponding CHO command configuration, or the conditional reconfiguration IE).”; para. [0082], “when a trigger condition of a report configuration associated with a measurement ID is fulfilled, and if a CHO command ID included in the measurement configuration is associated with the measurement ID, the UE may execute the CHO command (e.g., indicated by the CHO command ID), but may not report the measurement results to the BS. … In some implementations, a reporting indicator may be used to indicate to the UE whether the measurement results are needed to be reported when the measurement reporting procedure is triggered (or when the trigger condition of a report configuration is fulfilled) and results in the execution/release of the CHO command. The reporting indicator may be included in the measurement configuration, the associated (measurement) report configuration, or the associated measurement object configuration.” This means that the reporting configuration associated with the measurement ID in the CHO command does not include condition information for a measurement result report (e.g., the reporting indicator included in the report configuration is set to off.), support is found in page 21 of 62/842,202.).

Regarding claim 6:
As discussed above, Chen teaches all limitations in claim 3.
	Chen further teaches wherein the performing of the conditional handover comprises determining that a conditional handover event is fulfilled (see, Chen: para [0082], “when a trigger condition of a report configuration associated with a measurement ID is fulfilled, and if a CHO command ID included in the measurement configuration is associated with the measurement ID, the UE may execute the CHO command (e.g., indicated by the CHO command ID )”, support is found in page 21 of 62/842,202) and performing the conditional handover when the measurement result does not satisfy a leaving (see, Chen: para. [0122], “when the UE finds that the leaving condition is fulfilled (e.g., the target cell signal quality is below a predefined threshold within a time period), the UE may consider that the corresponding CHO command is invalid, and the UE may release radio resources associated with the CHO command accordingly.” In other words, the UE performs and completes the conditional handover when the measurement results within the target cell does not satisfy a leaving condition for a certain time period after conditionally handing over to the target cell, support is found in page 12 of 62/842,202).

Regarding claim 7:
As discussed above, Chen teaches all limitations in claim 6.
	Chen further teaches wherein the performing of the conditional handover comprises, when there are a plurality of conditional handover events, performing the conditional handover when all of the plurality of conditional handover events are fulfilled (see, Chen: para. [0070], “the UE may execute the CHO command (or initiate the execution of the CHO command) to handover to a target BS (e.g., indicated by the CHO command) when the trigger conditions associated with all measurement IDs are fulfilled”, support is found in page 12 of 62/842,202).

Regarding claim 8:
As discussed above, Chen teaches all limitations in claim 1.
	Chen further teaches wherein when the conditional handover is performed, suspending measurement and evaluation corresponding to a measurement ID for the conditional handover (see, Chen: para. [0134], “when a UE executes a CHO command to connect to a target cell (e.g., when a trigger condition of the CHO command is fulfilled), the BS may transmit a removal command (or a reconfiguration message) to remove the target cell of this CHO command (e.g., due to the heavy load of the target cell of the CHO command). The UE may … suspend the on-going CHO procedure when receiving the removal command (or reconfiguration message) from the BS”, support is found in page 11 of 62/842,211.).

Regarding claim 10:
As discussed above, Chen teaches all limitations in claim 1.
	Chen further teaches wherein the measurement ID is associated with at least one measurement object and at least one piece of report configuration information (see, Chen: para. [0044], “a measurement ID (e.g., MeasId) may be used to link a measurement object to a report configuration. For example, each measurement ID may be associated with a measurement object ID … and a report configuration ID”, support is found in page 9 of 62/842,202.).

Regarding claim 11:
	Chen teaches a user equipment (UE) for performing conditional handover (see, Chen: Fig. 7, Node 700, and para. [0172], “the node 700 may be a UE”), the UE comprising: a transceiver (see, Chen: Fig. 7, Transceiver 720); and a processor (see, Chen: Fig. 7, Processor 728) combined to the transceiver and configured to perform the method of claim 1 with no additional limitations. Therefore, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 12: 
Claim 12 is directed towards the UE of claim 11 that is further configured to perform the method of claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
Claim 13 is directed towards the UE of claim 12 that is further configured to perform the method of claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:
Claim 14 is directed towards the UE of claim 12 that is further configured to perform the method of claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 15:
Claim 15 is directed towards the UE of claim 14 that is further configured to perform the method of claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 16:
Claim 16 is directed towards the UE of claim 13 that is further configured to perform the method of claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Regarding claim 17:
Claim 17 is directed towards the UE of claim 16 that is further configured to perform the method of claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Regarding claim 18:
Claim 18 is directed towards the UE of claim 11 that is further configured to perform the method of claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Regarding claim 20:
.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ericsson (“Handling of a HO command while UE is monitoring CHO”, 3GPP TSG RAN WG2 #107, R2-1909333, August 26-30, 2019, hereinafter Ericsson).

Regarding claim 9:
As discussed above, Chen teaches all limitations in claim 2.
	Chen does not explicitly teach wherein when the conditional handover is performed, deleting the measurement ID for the conditional handover.
	In the same field of endeavor, Ericsson teaches wherein when the conditional handover is performed, deleting the measurement ID for the conditional handover (see, Ericsson: Section 2.2, Handling of CHO configurations upon HO execution, “the UE autonomously releasing CHO configurations upon a successful handover execution” wherein the CHO configurations include measurement related configuration, i.e., something like a pointer to a measurement identifier (associated to a measurement object and possibly a reporting configuration for CHO (page 3)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the teachings of Ericsson in order to autonomously release/delete CHO (see, Ericsson: Handling of CHO configurations upon HO execution in page 3). 

Regarding claim 19:
Claim 19 is directed towards the UE of claim 12 that is further configured to perform the method of claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471